DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on December 10, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 has been amended.
Claims 1-14 and 20 have been canceled.
Claims 15-19 and 21 are pending and have been examined.
Response to Amendments
Applicant amendments to claim 15 are acknowledged.  112 rejection to claim 1 has been withdrawn.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugent Jr (US 6,042,007) in view of Kazuaki (EP0720135 A2), further in view of Haraguchi (US 2016/0260074 A1).

Claim 15

Nugent Jr. discloses the following limitations:

A commodity-data processing apparatus comprising:

a receipt printer including a printer housing having a first rear opening; (see at least abstract, figure 1 (14 & 28)).

a scanner including a scanner housing ; (see at least figure 1 (22), column 2 lines 40-65 and column 3 lines 1-6).

a card reader including a card reader housing, (see at least abstract and figure 1 (24)).

at least two of the printer housing, the scanner housing, and the card reader housing being detachably fixed to each other; (see at least figure 1, column 2 lines 40-65 and column 3 lines 1-6).

a display; (see at least figure 1 (20)).

a controller configured to control the receipt printer, the scanner, the card reader, and the display; and (see at least abstract and figure 1).

Nuggent Jr. does not explicitly discloses the following limitation:

a cover covering at least two of the first, second and third rear openings corresponding to said at least two of the printer housing, the scanner housing and the card reader housing

However, Nugent Jr. in at least figure 3 discloses a cover (service door 30) and that the back side of the printer 14 and the back side of the scanner 22 are covered by a single back cover to achieve the effect of a single device (Figure 1).  Also, Kazuaki discloses  cover 26 installed on the backside of housing 20 (column 5 lines 1-10).  The   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a back cover as disclosed by Kazuaki in the invention of Nugent Jr in order to provide easy access for maintenance and devices replacements (Kazuaki column 1 lines 25-55).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

      The combination Nugent Jr./Kazuaki does not explicitly discloses the following limitation:
	
a scanner having a second rear opening 
a card reader having a third rear opening 

However, Nugent Jr.  disclose plurality of openings along the self-service computing system for accessibility (see at least at least apertures 86, 88, 34, 54, 42, 68, 64) and detachable components (column 3 lines 1-6).  Nugent Jr. does not exclude accessing any component, also there is no difference in function whether some components have openings or not.  It would have been obvious to one of ordinary skill in the art at the time of the invention to explicitly disclose openings to access an inside of devices in the 

      The combination Nugent Jr./Kazuaki does not explicitly disclose the following limitation:

wherein a lower surface of the scanner housing has same shape and area as an upper surface of the printer housing and an upper surface of the card reader housing such that the scanner housing is mountable directly on top of the printer housing and the card reader housing, and a lower surface of the card reader housing has same shape and area as an upper surface of the printer housing and an upper surface of the scanner housing such that the card reader housing is mountable directly on top of the printer housing and the scanner housing.

However Haraguchi in at least figure 1 discloses a printer (23), a card reader (24) and a scanner (11 a), that are detachable and mountable on top of each other.  The limitations on same shape and area are design choices.  There is no difference in function whether the components are same shape/area or not.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a different design configuration to the combination Nugent Jr/Kazuaki in order improve installation and 

Claim 16
Furthermore, Nugent Jr discloses the following limitations:

 Wherein the printer housing includes a receipt discharge opening on a front side opposite to a rear side on which the first rear opening is formed, (see at least figure 1 (28)).

the scanner includes a scanning window on a front side opposite to a rear side on which the second rear opening is formed, and (see at least figure 1 (22)).

the card reader includes a card insertion opening on a front side opposite to a rear side on which the third rear opening is formed (see at least abstract and figure 1 (24)).

Claim 17
Furthermore, Nugent Jr discloses the following limitations:

wherein a width of the first rear opening of the printer housing between side surfaces of the printer housing, a width of the second rear opening of the scanner housing between side surfaces of the scanner housing (see at least figure 1).
and a width of the third rear opening of the card reader housing between side surfaces of the card reader housing are equal to each other. (see at least figure 1).

Claim 18
Furthermore, Nugent Jr discloses the following limitations:

wherein a front surface of the printer housing, a front surface of the scanner housing, and a front surface of the card reader housing are flush with each other. (see at least figure 1).

Claim 19
Furthermore, Nugent Jr discloses the following limitations:

wherein the display is disposed on a top surface of one of said at least two of the printer housing, the scanner housing, and the card reader housing that is disposed uppermost (see at least figure 1).


Claim 21

Furthermore Haragushi discloses the following limitations:

wherein the display is mountable directly on top of the printer housing, the scanner housing, and the card reader housing (see at least figure 1). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a different design configuration to the combination Nugent Jr/Kazuaki in order improve installation and provide the convenience of using any apparatus alone (Haraguchi paragraph 0018).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

CONCLUSION


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





	/ALLEN C CHEIN/           Primary Examiner, Art Unit 3687